Citation Nr: 1738684	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for renal failure, as secondary to service-connected diabetes mellitus type 2 (DMII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran served on active duty with from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2014 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the October 2014 rating decision, the RO denied the Veteran service connection for renal failure, secondary to his service-connected DMII.  The Veteran submitted a notice of disagreement in October 2014.  In response to a June 2015 statement of the case, the Veteran perfected his appeal in June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that he currently has renal failure, secondary to his service-connected DMII.

In a January 2011 VA examination, the examiner detailed the Veteran's medical history.  In 1994, lab results showed the Veteran presented with proteinuria, which is the presence of excess proteins in the urine.  The Veteran was diagnosed with non-service connected hypertension (HTN) in 1997, and placed on medication.  In 2005 the Veteran had mild renal insufficiency.  A December 2005 VA treatment note indicated a diagnosis of renal failure.  The Veteran was diagnosed with DMII in July 2006.  Treatment notes in 2007, 2009 and 2010 showed renal function were positive for microalbuminuria, a marker for kidney disease.  After the review of the Veteran's medical history, the examiner determined that the Veteran's HNT predated his DMII.  He opined that the Veteran's renal insufficiency and microalbuminuria was likely due to his hypertensive nephropathy because there was evidence of proteinuria since 1994, which was many years before the onset of the DMII.  

The Veteran was afforded another VA examination for the kidneys in September 2014.  The examiner opined that the Veteran's kidney disease is secondary to his arterial HTN, as the condition predated his DMII.  

The January 2011 and the September 2014 VA examinations provide rationales only on the question of causation of the renal failure, but not regarding aggravation by the Veteran's service-connected DMII.  The Board finds that the claim must be remanded to provide an addendum opinion on the question of aggravation.  Without such an opinion, this examination is not adequate for resolution of this case. See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).   Moreover, after the September 2014 examination was issued, the Veteran presented argument in an August 2017 brief that his service-connected DMII may have aggravated his renal failure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, to include a copy of this remand, to the examiner who conducted the September 2014 VA kidney examination, if he is unavailable, from another suitably qualified clinician, for an addendum regarding the question of aggravation of the Veteran's kidney disease.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following question:  Is it as likely as not that the Veteran's renal failure is aggravated by his service-connected DMII?

A complete rationale for all proffered opinions must be provided.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Then, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




